United States Department of Labor
Employees’ Compensation Appeals Board

___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Boston, MA, Employer
)
___________________________________________ )
L.E., Appellant

Docket No. 13-749
Issued: October 29, 2013

Appearances:
Appellant, pro se,
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 11, 2013 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) nonmerit decision dated August 31, 2012, denying her
request for further merit review of her claim. The most recent merit decision was issued on
November 10, 2011 more than 180 days prior to the filing of this appeal. The Board does not
have jurisdiction over the merits of the appeal, pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 18, 2010 appellant, then a 49-year-old letter carrier, filed a traumatic
injury claim alleging a left ankle injury while transferring trays of mail from the back of her
postal vehicle to the front. Her left ankle collapsed causing her to fall backwards to the ground.
The employing establishment responded “unknown” regarding whether appellant was in the
performance of duty. Appellant stopped work on November 18, 2010 and returned on
November 22, 2010.
Appellant submitted a May 14, 2007 report from Dr. Samuel Doppelt, a Board-certified
orthopedic surgeon, who noted that she sustained a left ankle injury in November 2006 with a
small avulsion fracture of the talus and osteochondral defect of the talus. Dr. Doppelt saw
appellant on August 13, 2007 and treated her for the November 2006 injury.
In a June 24, 2011 attending physician’s report, Dr. Doppelt noted that appellant had left
ankle arthritis with new instability. He checked the box “yes” in response to whether appellant
had a history of concurrent or preexisting injury or disease or physical impairment. Dr. Doppelt
filled in all related to work injury of November 2006. He noted that appellant would have a
magnetic resonance imaging (MRI) scan of the left ankle on July 12, 2011. Dr. Doppelt
explained that a new diagnosis would be provided based upon the results. He checked the box
“yes” in response to whether he believed the condition was caused or aggravated by an
employment activity. Dr. Doppelt placed appellant off work.
By decision dated June 27, 2011, OWCP denied appellant’s claim. It found that the
evidence did not substantiate that the November 18, 2010 incident occurred as alleged.
In a July 28, 2011 attending physician’s report, approximately one month since his last
examination, Dr. Doppelt diagnosed an osteochondral defect (OCD) of the talus in the left ankle.
He checked the box “yes” in response to whether he believed the condition was caused or
aggravated by an employment activity. Dr. Doppelt recommended arthroscopic surgery of the
left ankle and a micro fracture procedure for the new OCD of the talus. He indicated that
appellant remained unable to return to work.
On August 3, 2011 appellant requested reconsideration and submitted additional
evidence.
In a decision dated November 10, 2011, OWCP modified the June 27, 2011 decision to
find that the November 18, 2010 incident occurred at the time, place and in the manner alleged.
It found that appellant did not submit sufficient medical evidence to establish that the
November 18, 2010 incident caused or aggravated a back or ankle condition.
On May 25, 2012 appellant requested reconsideration and submitted additional medical
evidence.
In an April 1, 2012 report, Dr. Doppelt noted appellant’s history of injury and treatment.
He noted that her original left ankle injury of November 14, 2006 occurred when she twisted her
ankle delivering mail. Dr. Doppelt noted that a magnetic resonance imaging (MRI) scan from
2008 revealed an osteochondral injury in the posterolateral talus. He noted that appellant fell at
2

home in April 2010 and sustained an injury to both ankles. Dr. Doppelt further noted that in
November 18, 2010, appellant was injured at work when her left ankle gave way while lifting
boxes into her vehicle. He noted that appellant related that she felt and heard a pop in her left
ankle. Dr. Doppelt examined appellant and advised that her July 12, 2012 MRI scan revealed an
area of abnormal signal in the dorsolateral talar dome and posterolateral subtalar joint.
In a May 3, 3012 attending physician’s CA-20 report, Dr. Doppelt noted that appellant
sustained an injury on November 18, 2010. He advised that appellant had an MRI scan which
revealed “OCD” of the talus. Dr. Doppelt checked the box “yes” in response to whether the
condition was caused or aggravated by an employment activity. He filled in “because no
symptoms prior to work accident.
In a decision dated August 31, 2012, OWCP denied appellant’s request for
reconsideration finding that the evidence submitted was insufficient to warrant review of its prior
decision.
LEGAL PRECEDENT
Under section 8128(a) of FECA,2 OWCP may reopen a case for review on the merits in
accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulations, which provides that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence that:
“(i) Shows that [OWCP] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by [OWCP];
or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [OWCP].”3
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.4
ANALYSIS
Appellant disagreed with the denial of her claim for an injury in the performance of duty
and timely requested reconsideration on May 25, 2012. The underlying issue on reconsideration
is medical in nature, whether the November 18, 2010 work incident contributed to an injury.
2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b).

4

Id. at § 10.608(b).

3

On May 25, 2012 appellant timely requested reconsideration of OWCP’s November 10,
2011 merit decision and submitted new medical evidence from Dr. Doppelt. This included his
May 3, 2012 attending physician’s report in which he listed the date of injury as November 18,
2010 and opined that appellant’s condition was work related by checking a box yes and stating
“because no symptoms prior to work accident.” Dr. Doppelt noted appellant’s history and
addressed causal relationship. In his April 1, 2012 report, he noted appellant’s history and
advised that on November 18, 2010 appellant was injured at work when her left ankle gave way
while lifting boxes. Thereafter, OWCP denied appellant’s application on August 31, 2012,
finding that no new evidence was offered warranting further merit review.
However, the Board notes that the April 1 and May 3, 2012 reports from Dr. Doppelt
provided additional details pertaining to causal relationship. Although Dr. Doppelt had
previously submitted reports supporting causal relationship, these reports did not provide any
reasoning or address how the claimed injury occurred. The Board finds that the April 1 and
May 3, 2012 reports from Dr. Doppelt constitute relevant and pertinent new evidence not
previously considered by OWCP as he addressed the underlying issue of appellant’s ankle. The
April 1, 2012 report notes that appellant’s ankle gave way while lifting boxes at work while the
May 3, 2012 report states that her condition was work related because she had no prior
symptoms. Therefore, OWCP was obligated to conduct a merit review of the claim when she
submitted this new evidence in support of her reconsideration request.5 On remand it shall
conduct a merit review of the entire record. After such further development as is deemed
necessary, OWCP shall issue an appropriate merit decision.
On appeal, appellant argued that her condition stemmed from her 2006 injury. The Board
notes that the present claim pertains to her November 18, 2010 injury. As noted above, this case
is not in posture for decision. It is being remanded for a merit review of the claim.
CONCLUSION
The Board finds that OWCP improperly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).

5

D.M., Docket No. 10-1844 (issued May 10, 2011).

4

ORDER
IT IS HEREBY ORDERED THAT the August 31, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and remanded.
Issued: October 29, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

